Johnson, J.
(concurring) —  I agree with the result reached by the majority that the offset under RCW 4.22.060(2) is the amount paid to the Plaintiff. This result is consistent with the language of the statute and with longstanding case authority. I write separately to point out the majority’s discussion of the reasonableness hearing under RCW 4.22.060(1) is unnecessary to the resolution of this case and draws the dissent away from the real issue. This is not a case about whether the settlement amount is reasonable or whether a present value calculation is appropriate when a structured settlement is offset. The issue in this case is whether the Plaintiff may recover the uncollectible portion of the settlement with one joint tortfeasor from the remaining joint tortfeasors.
The Plaintiff here actually received $21,000 from JohnsManville as partial payment on a $175,000 structured settlement. Johns-Manville’s bankruptcy, coupled with the large number of similar claims, has made it unlikely that the Plaintiff will receive the remaining payments. The Defendants argue the Plaintiff’s judgment against them must be offset by the full $175,000 or at most the present value of that amount. The Plaintiff argues the proper offset is the $21,000 actually paid.
The Defendants base their position on RCW 4.22.060(1), which sets forth the procedures for determining the reasonableness of a settlement. These procedures were not followed here. This would be important if the Defendants were arguing the settlement amount was too low and therefore prejudiced their interests. However, the Defendants here argue that the settlement amount, $175,000, is the correct set off, and both the majority and dissent recognize this. Because the Defendants concede the reasonableness of the original settlement, however, their arguments with regard to whether proper procedures were used are irrelevant. The issue is uncollectibility, not reasonableness of the original settlement.
Although RCW 4.22.060 does not expressly discuss uncollectibility, the implication is clear. The effect of settling *534with one of several joint tortfeasors is set forth in RCW 4.22.060(2), which reads in pertinent part:
[T]he claim of the releasing person against other persons is reduced by the amount paid pursuant to the agreement unless the amount paid was unreasonable at the time of the agreement in which case the claim shall be reduced by an amount determined by the court to be reasonable.
(Emphasis added.) When interpreting a statute, we must give effect to the plain meaning of the statutory language. Department of Licensing v. Lax, 125 Wn.2d 818, 822, 888 P.2d 1190 (1995). The words "amount paid” are clear. The Legislature could have said by the "amount payable” if that was the intent. The distinction is an easy one, and I think the Legislature understood the consequences of its word choice.
This interpretation is also supported by the Restatement (Second) of Torts § 885(3) (1979):
A payment by any person made in compensation of a claim for a harm for which others are liable as tortfeasors diminishes the claim against the tortfeasors, at least to the extent of the payment made, whether or not the person making the payment is liable to the injured person and whether or not it is so agreed at the time of payment or the payment is made before or after judgment.
(Emphasis added.) Again, the word .choice suggests the offset looks retrospectively at those sums the Plaintiff has already collected rather than prospectively at what might be collected.
The reason for this word choice is very likely rooted in the common law doctrine of joint and several liability. A fundamental principle of joint and several liability is that each multiple tortfeasor is liable for all damages for which his or her tortious act is a proximate cause. Seattle-First Nat’l Bank v. Shoreline Concrete Co., 91 Wn.2d 230, 235, 588 P.2d 1308 (1978). The plaintiff is entitled to a full recovery from any one of the defendants found to be liable. Id. at 235.
*535At common law, an unsuccessful attempt to collect from one of the defendants is not a bar to obtaining an execution against another of the joint wrongdoers. Lovejoy v. Murray, 70 U.S. (3 Wall.) 1, 18 L Ed. 129 (1865); Sessions v. Johnson, 95 U.S. 347, 24 L. Ed. 596 (1877); Verhoeks v. Gillivan, 244 Mich. 367, 370, 221 N.W. 287, 65 A.L.R. 1083 (1928). Accord Fowler V. Harper et al., The Law of Torts § 10.1, at 30 (2d ed. 1986).
A plaintiff could sue one tortfeasor, obtain partial satisfaction, and then sue another tortfeasor because liability was several as well as joint. A judgment against one tortfeasor did not have any effect on any other tortfeasor. Lovejoy, 70 U.S. at 17. Only full satisfaction, from whatever source, released all wrongdoers. Id. at 17. As explained by Lord Ellenborough in an early English case, "a judgment recovered in any form of action is still but a security for the original cause of action, until it be made productive in satisfaction to the party; and therefore till then it cannot operate to change any other collateral concurrent remedy which the party may have.” Drake v. Mitchell, 3 East 251, 258, 102 Eng. Rep. 594 (K.B. 1803).
The rationale for this rule was well stated by the Michigan Supreme Court:
Nothing short of actual satisfaction of the judgment by one of the joint tort-feasors should bar the injured party from having recourse to court process against the other trespassers. To hold otherwise is to deny the injured party the practical and just fruits of his adjudicated rights. . . . This being true, the law should not countenance and much less compel an election by the injured party among the joint wrongdoers which will absolutely free all but one of them and will entirely defeat recovery if that one happens to prove uncollectible.
Verhoeks, 244 Mich. at 372. Thus, under common law joint and several liability, a plaintiff who receives less than full payment from one joint tortfeasor has always had the option of recovering the balance from other joint tortfeasors.
In causes of action relating to asbestos, common law joint and several liability applies. Sofie v. Fibreboard Corp., *536112 Wn.2d 636, 669, 771 P.2d 711, 780 P.2d 260 (1989). Thus, the Plaintiff here has the right to pursue one tortfeasor, obtain a judgment and then pursue other joint tortfeasors to recover uncollectible amounts. Although this case involves an uncollectible settlement rather than an uncollectible judgment, the principle is the same. Common law joint and several liability guarantees the plaintiff full recovery.
We recognized this consequence of joint and several liability in In re Johns-Manville Corp., 99 Wn.2d 193, 660 P.2d 271 (1983). In this related case, we held that plaintiffs were free to proceed against other defendants despite Johns-Manville’s bankruptcy because the operation of joint and several liability meant that Johns-Manville was not an indispensable party to a suit. Johns-Manville, 99 Wn.2d at 198. Implicit in this decision was a recognition that the plaintiffs were entitled to full recovery even if they received nothing from Johns-Manville.
Here the Plaintiff received part payment from JohnsManville, and the payment must be offset so that the plaintiff does not receive a double recovery. However, the plaintiff is entitled to one full recovery, and, therefore, future speculative payments need not be offset.70
The dissent’s position here is worthy of comment. It also focuses on the words "amount paid,” stating the amount paid in a structured settlement is equal to the present value of the total settlement. This is correct, but does not resolve this case. In a typical structured settlement, the settling defendant pays out an amount of money to purchase an annuity. The amount paid would normally be equal to the present value of the settlement, and the other defendants would be credited with this amount.
In contrast, the number being called a present value in this case is being discounted not only for the time value of money but also for the very substantial risk it will never *537be paid. There is no precedent for treating an uncollectible settlement or judgment in this fashion. Instead, the clear weight of authority allows the Plaintiff to collect this amount from any other joint tortfeasor.
In summary, both the majority and dissent say much that is right. However, neither focuses on the correct statutory subsection and the principles of common law supporting it.
Utter, J. Pro Tern., concurs with Johnson, J.

Any rights the Plaintiff has in future payments, however, must be assigned to the Defendants to avoid any potential for double recovery.